Citation Nr: 0004663	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-03 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher evaluation for degenerative disc 
disease, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher (compensable) evaluation for 
status post tendolysis of the left index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran had over 20 years active duty ending with his 
retirement in September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee.  Jurisdiction was subsequently 
transferred to the Regional Office in St. Louis, Missouri 
(RO) due to the veteran's relocation.  In the June 1997 
decision, service connection was granted for certain 
disorders, and denied for others.  Included among the 
disorders for which service connection was granted were 
degenerative disc disease, evaluated as 10 percent disabling; 
status post tendolysis of the left index finger, evaluated as 
noncompensable; and status post left inguinal hernia repair, 
evaluated as noncompensable.  Service connection was denied 
for a left knee disorder.  In his notice of disagreement, 
received at the RO in November 1997, the veteran expressed 
disagreement with decisions regarding all of these issues.  A 
statement of the case issued with respect to all of these 
claims in January 1998.  However, the veteran's substantive 
appeal (VA Form 9), received in March 1998, addressed only 
the degenerative disc disease and the status post tendolysis 
of the left index finger, indicating an intent by the veteran 
to abandon the two other issues.  Although the veteran's 
representative's statement (VA Form 646), issued in July 1999 
refers to all four issues, this submission does not serve to 
complete the veteran's appeal with respect to the left knee 
and inguinal hernia disorders, as it was not received within 
the requisite time period for such action.  The Board 
concludes that the only two matters in appellate status are 
higher evaluations for degenerative disc disease and status 
post tendolysis of the left index finger.

Although a personal hearing at the RO was scheduled at the 
veteran's request, he apparently has since left the country 
and an attempt to locate him has not been successful.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
is manifested by symptoms reflecting no more than mild 
impairment. 

2.  The veteran's service-connected status post tendolysis of 
the left index finger is not productive of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
degenerative disc disease have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including § 4.71a and 
Code 5293 (1999).

2.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected status post tendolysis of 
the left index finger have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, including § 4.71a and Code 
5225 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).)  With a well-grounded 
claim arises a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).  After noting that the claims file 
includes a recent VA examination, the Board finds that the 
record as it stands is adequate to allow for equitable review 
of the veteran's increased rating claims and that no further 
action is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Degenerative disc disease

The veteran retired from military service in September 1996.  
Several months before retirement, in April 1996, he had a 
magnetic resonance imaging (MRI) of the lumbosacral spine 
performed, as he had had longstanding back pain.  The MRI 
showed mild bulging of the discs, characterized as mild 
degenerative disc disease without radiographic evidence of a 
herniated nucleus pulposus.  At an orthopedic consult in June 
1996, the veteran complained of a burning sensation in both 
legs in the thigh region, but not below the knees.  The 
diagnosis was persistent back pain associated with a 
herniated nucleus pulposus.  Conservative treatment and a P-3 
profile were recommended.  At his retirement medical 
examination in June 1996, the veteran complained of low back 
pain of 13 years duration, present all the time.

There are no post-service clinical treatment records in the 
claims file.

The veteran underwent VA examination in April 1997.  He 
complained of persistent lumbosacral pain on a daily basis 
which he described as severe.  Forward flexion of 90 degrees 
and backward extension of 10 degrees.  He had total rotation 
of approximately 60 degrees and intact right and left flexion 
without significant pain.  He reported that pain increased 
the most on rapid rotational movements and reported the pain 
as being located primarily in the left paraspinal area at a 
point lateral to approximately L4.  He also reported that the 
pain was constant.  He had no radicular symptoms, but 
reported pain on any activity, including walking, driving or 
sleeping.  X-rays of the lumbosacral spine taken at the time 
of examination showed alignment of the vertebral bodies was 
maintained.  The disc spaces and anterior vertebral body 
heights appeared normal.  There were a few small osteophytes 
present from T12 through L2, but no evidence of 
spondylolisthesis or spondylolysis.  The x-ray impression was 
that there was minor abnormality.  Diagnosis was history of 
chronic lumbar pain with mild degenerative changes on lumbar 
MRI and intact range of motion.

The veteran's disability of degenerative disc disease is 
evaluated pursuant to 38 C.F.R. § 4.71a, 5293, for 
intervertebral disc syndrome.  If the syndrome is mild, a 10 
percent evaluation; if the syndrome is moderate; recurring 
attacks, a 20 percent evaluation is warranted.  If the 
syndrome is severe case; recurring attacks, intermittent 
relief, a 40 percent evaluation is warranted.  

The veteran contends he is entitled to a 40 percent 
evaluation.  However, at both the April 1997 examination and 
the April 1996 MRI, the veteran's condition, which involves 
mild diffuse bulging of the of the discs, was characterized 
as mild.  The veteran's range of motion was considered to be 
intact.  There is no indication that the veteran's daily 
functioning is significantly limited due to pain, 
fatigability or incoordination.  After reviewing the 
evidence, the Board is compelled to conclude that the 
veteran's current impairment due to his degenerative disc 
disease is no more than mild in degree at this time.  While 
recognizing his complaints of pain, including on activity, 
the clinical and x-ray findings do not reveal more than mild 
degenerative disc syndrome.  Thus, the Board concludes that 
the veteran is adequately compensated with the current 10 
percent evaluation.  He may always advance a claim for an 
increased rating should his back disability increase in 
severity in the future. 

Status post tendolysis of left index finger

The veteran injured his left index finger in service in 1986.  
Surgery was performed on the finger.  A deformity of the left 
index finger was noted on the retirement medical examination 
report.  Service connection for the residuals of this injury 
was granted in the June 1997 decision, with a noncompensable 
evaluation.  There are no post-service treatment records.

At the April 1997 examination, the veteran had a scar over 
the left palm at the base of the second digit or index finger 
where surgery for a tendon injury was performed.  The veteran 
had a history of a contracted left index finger secondary to 
this injury.  On physical examination the veteran could 
extend the finger past the approximate 45 degree flexion at 
the proximal interphalangeal joint.  Diagnosis was history of 
left index finger tendon rupture with multiple surgeries in 
chronic contracted state.

In his notice of disagreement, the veteran stated that he 
cannot extend his finger to a straight position and cannot 
bend the finger due to a frozen knuckle.  In his substantive 
appeal, he stated that he has little motion in the left index 
finger.

The veteran's index finger disability is evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5225, for ankylosis of 
the index finger.  Both unfavorable and favorable ankylosis 
of the index finger of the minor or major hand are assigned a 
10 percent evaluation.  In this case however, the veteran is 
able to extend the finger to 45 degrees flexion at the 
proximal interphalangeal joint.  In other words, there is no 
ankylosis.  Despite the veteran's statement that he has 
little motion in the finger, medical evidence shows the 
ability to extend the finger.  With no evidence of ankylosis, 
the current noncompensable evaluation is appropriately 
assigned.  Further, there are no complaints of scar 
tenderness indicating a separate rating for a symptomatic 
scar.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Conclusion

With respect to both of the veteran's disabilities at issue 
herein, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service connected disorders at issue have resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, with regard to the foregoing decision as to both 
issues, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence and the negative evidence 
in regard to either issue to otherwise permit a favorable 
resolution of the present appeal.


ORDER

The appeal is denied as to both issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

